DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed December 17, 2021 and Terminal Disclaimer filed December 18, 2021 are received and entered.
2.	Claims 1, 7, 11, 13, 21, and 25 are amended.  Claims 2, 4, 8 – 10, 12, 15, and 24 are cancelled.  Claims 27 and 28 are newly added.  Claims 1, 3, 5 – 7, 11, 13 – 14, 16 – 23, and 25 – 28 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1, 3, 5 – 7, 11, 13 – 14, 16 – 23, and 25 – 28 are allowed over the prior art.

Response to Arguments / Amendment
5.	The Double Patenting rejection is WITHDRAWN in view of the Terminal Disclaimer.
6.	The rejections of claims 1, 3, 5 – 7, 11, and 13 – 20 under 35 USC 112(a) and (b) are WITHDRAWN in view of the Examiner’s Amendment set forth below.

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Judith A. Szepesi on January 11, 2022.
8.	Regarding claim 1, please amend lines 5 – 8 to recite:
“one or more processors configured to implement a sample comparator to compare two samples;
the one or more processors configured to implement a relative position calculator to calculate a change in a position of the eye based on data from the sample comparator; and
the one or more processors 
9.	Regarding claim 3, please amend line 2 to recite, in part: “the one or more processors configured to implement the global correction system”.
10.	Regarding claim 5, please amend line 2 to recite, in part: “the one or more processors configured to implement a position predictor”.
11.	Regarding claim 7, please amend line 5 to recite, in part: “the one or more processors configured to implement a gaze tracking system”.
12.	Regarding claim 11, please amend line 4 to recite, in part: “the one or more processors configured to implement a slip detection system”.
13.	Regarding claim 13, please amend line 2 to recite, in part: “the one or more processors configured to implement a slip detector system”.

Reasons for Allowance
Claims 1, 3, 5 – 7, 11, 13 – 14, 16 – 23, and 25 – 28 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Perek et al. (U.S. Pub. 2017/0131765), Young et al. (U.S. Pub. 2019/0354174), Lang (U.S. Pub. 2019/0333480), Sinay (U.S. Pub. 2018/0129282), Scally (U.S. Pub. 2017/0261610), Yeoh (U.S. Pub. 2017/0122725), Shigeta (U.S. Pub. 2016/0342205), and Yildiz (U.S. Pub. 2019/0349576).
Regarding claim 1, neither Perek nor Young nor Lang nor Sinay nor Scally nor Yeoh nor Shigeta nor Yildiz teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest:
“the one or more processors configured to implement a relative position calculator to calculate a change in the position of the eye based on data from the sample comparator; and the at least one or more processors configured to implement a global correction system triggered based on a non-time based trigger, the global correction system configured to correct the relative position calculator, wherein the non-time based trigger for the global correction system is an accumulated error.”
Regarding claims 21 and 25, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 3, 5 – 7, 11, 13 – 14, 16 – 20, 22 – 23, and 26 – 28, these claims are allowed based on their respective dependence from claims 1, 21, and 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626